







AMENDMENT TO
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT (the “Amendment”) is made this 1st day of September, 2016 by and
between TITAN MACHINERY INC., a Delaware corporation (the “Company”) and MARK
KALVODA (“you”).


WHEREAS, the Company and you (collectively, the “parties”) have entered into an
Amended and Restated Executive Employment Agreement dated September 4, 2015
(“Employment Agreement”); and
  
WHEREAS, the parties desire to amend the Employment Agreement on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises set forth above, the parties
agree as follows:

1.Paragraph 6 “Incentive Bonus” of the Employment Agreement is amended to read
as follows:


6.    Incentive Bonus. For each full fiscal year of the Company that you are
employed during the Term, you will be eligible for an incentive award
opportunity payable from 0% to 150% of your base salary in effect at the end of
such fiscal year, pursuant to the terms and conditions recommended by the CEO
and approved by the Committee, based upon a target equal to 75% of your annual
base salary in effect at such time. Objectives will be established by the
Committee for each fiscal year. Any annual incentive bonus earned for a fiscal
year will be paid to you within two and one-half (2½) months after the end of
such fiscal year.


2.All other terms and provisions of the Employment Agreement not specifically
modified or altered, or not specifically deleted in this Amendment are hereby
ratified and confirmed and shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.


TITAN MACHINERY INC.




By:     /s/ Stanley Dardis                                          
Stanley Dardis
Chair of the Compensation Committee




/s/ Mark Kalvoda                                                     
Mark Kalvoda





